Exhibit 10.4

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 28, 2019, and is entered into by and between CALAVO GROWERS, INC., a
California corporation (the “Borrower”), the Lenders identified on the signature
pages hereto and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

W I T N E S  S E T H

WHEREAS, pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
June 14, 2016 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent, the Lenders have agreed to make
credit extensions available to the Loan Parties; and

WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
subject to the terms and conditions stated herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.

2.          Amendments to Credit Agreement.

(a)         Amendment to Section 1.01 – New Definitions.  Section 1.01 of the
Credit Agreement is hereby amended by adding the following definitions thereto
in alphabetical order:

“Agricola” means Agricola Don Memo, S.A. de C.V., a Mexican corporation.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Existing Joint Ventures” means FreshRealm and Agricola.

“FreshRealm” shall mean Freshrealm, LLC, a Delaware limited liability company.

(b)         Amendment to Section 1.01 – Amended Definition.  The definition of
“Material Subsidiary” as set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Material Subsidiary” means any Domestic Subsidiary of the Borrower that,
together with its Subsidiaries, (a) has total assets (including equity interests
in other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than 20% of the total assets of the
Borrower and its Subsidiaries, on a Consolidated basis as of the end of the most
recent four

 

 



 

--------------------------------------------------------------------------------

 



 (4) fiscal quarters; and (b) has total gross profit of equal to or greater than
20% of the total gross profits of Borrower and its Subsidiaries, on a
Consolidated basis as of the end of the most recent four (4) fiscal quarters;
provided, that at no time shall any Existing Joint Venture be deemed to be a
Material Subsidiary unless otherwise agreed to by Borrower and Administrative
Agent.

(c)         Amendment to ARTICLE V.  The following is hereby added to the Credit
Agreement as a new Section 5.24:

5.24      Know Your Customer.  Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

(d)         Amendment to ARTICLE VI.  The following is hereby added to the
Credit Agreement as a new Section 6.01(d):

Exclusion of Financial Results of FreshRealm.  Notwithstanding anything else
stated in this Agreement, at no time or event shall the financial statements,
condition, results or otherwise the financial status of FreshRealm
(collectively, the “FreshRealm Financials”), regardless of whether FreshRealm
shall be considered a Subsidiary, be calculated as a part of and/or included in
the financial reporting, condition, calculations or covenants (collectively,
“Loan Party Reporting”) set forth in this Agreement with respect to the
Borrower, the Loan Parties or their respective Subsidiaries, and the parties
hereto agree that any and all financial information provided to Administrative
Agent (including, but not limited to, calculations set forth in the Compliance
Certificate) to allow Administrative Agent to calculate any Loan Party Reporting
requirements hereunder or otherwise shall be provided in the manner required by
the Credit Agreement, but shall exclude the FreshRealm Financials.

(e)         Amendment to Section 7.03.

(i)          Clause (b) of Section 7.03 of the Credit Agreement is hereby
deleted and replaced in its entirety with the following clause (b):

(b)         (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties (excluding any Existing Joint
Venture), (iv) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments in the form of loans and
advances by the Loan Parties to Foreign Subsidiaries (excluding any Existing
Joint Venture) to finance Capital Expenditures not exceeding $20,000,000 in the
aggregate in any fiscal year of Borrower, and (v) so long as no Default has
occurred and is continuing or would result from such Investment, Investments in
the form of short term loans and advances by the Loan Parties to Subsidiaries of
Borrower that are not Loan





2

--------------------------------------------------------------------------------

 



Parties (excluding any Existing Joint Venture) to finance operations in an
aggregate amount invested not to exceed $20,000,000 at any time;

(ii)         Clause (f) of Section 7.03 of the Credit Agreement is hereby
deleted and replaced in its entirety with the following clause (f):

(f)         Permitted Acquisitions (other than of Foreign Subsidiaries held
directly or indirectly by a Foreign Subsidiary which Investments are covered by
Section 7.03(b)(iv) and Investments in any Existing Joint Venture), which
Investments are covered by Section 7.03(l));

(iii)       Clauses (j) and (k) of Section 7.03 of the Credit Agreement are
hereby deleted and replaced in their entirety with clauses (j), (k), (l) and (m)
as follows:

(j)          Investments made by Borrower in Existing Joint Ventures prior to
January 31, 2019;

(k)         so long as no Default has occurred and is continuing or would result
from such Investment, Investments in the form of advances or equity Investments
in third parties, including, but not limited to, joint ventures (excluding the
Existing Joint Ventures) and non-wholly owned Subsidiaries, not to exceed
$10,000,000 in the aggregate at any time;

(l)          so long as no Default has occurred and is continuing or would
result from such Investment, Investments in the form of advances or equity
Investments in Existing Joint Ventures made after January 31, 2019, not to
exceed $23,000,000 in the aggregate at any time; and

(m)        other Investments not contemplated by the above provisions not
exceeding $5,000,000 in the aggregate at any time.

3.          Conditions Precedent.  This Amendment and the obligations of
Administrative Agent and the Lenders hereunder will be effective only upon
satisfaction of each of the following conditions precedent, each in a manner in
form and substance acceptable to Administrative Agent in its sole discretion:

(a)         Receipt by Administrative Agent of a fully-executed original of this
Amendment;

(b)         the Borrower shall have paid to Administrative Agent all costs and
expenses owed to and/or incurred by the Administrative Agent arising in
connection with this Amendment (including reasonable attorneys’ fees and costs);

(c)         if requested by any Lender, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act.





3

--------------------------------------------------------------------------------

 



(d)         any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver, to each Lender that so requests,
a Beneficial Ownership Certification in relation to such Borrower and the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects; and

(e)         the Administrative Agent shall have received such other documents,
certificates and information that the Administrative Agent shall require each in
form and substance satisfactory to the Administrative Agent in its reasonable
credit judgment.

4.          Reaffirmation of Representations and Warranties.  Each Loan Party
represents and warrants that after giving effect to this Amendment, the
representations and warranties made by each obligor set forth in the Loan
Documents are true and correct in all material respects as of the date hereof
(except those that expressly relate to an earlier period).

5.          Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Loan Party’s obligations under the Loan Documents.

6.          Reaffirmation of Security Interests.  Each Loan Party (i) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (ii) agrees that this Amendment shall in no manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.

7.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

8.          Counterparts; Delivery.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or other electronic
imaging means shall be effective as an original.

9.          Governing Law.  This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of California (without regards to principles of conflict of laws which
would defer to the laws of another jurisdiction as governing).

10.         Jury Trial Waiver; California Judicial Reference.  To the fullest
extent permitted by applicable law, each of the parties hereto waives its right
to trial by jury in any proceeding or dispute of any kind relating to this
Amendment or the other Loan Documents, Obligations or Collateral.  Without
limiting the applicability of any other section of this Amendment, Section 11.16
and Section 11.17 of the Credit Agreement are hereby incorporated by this
reference and shall apply to any action, proceeding, claim or controversy
arising out of this Amendment.

11.        Total Agreement.  This Amendment, the Credit Agreement, and all other
Loan Documents embody the entire understanding of the parties with respect to
the subject matter thereof and supersede all prior understandings regarding the
same subject matter.

[SIGNATURE PAGES FOLLOW]

 

 



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

CALAVO GROWERS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Pages Continue]

 





SECOND AMENDMENT TO CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------

 



 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



SECOND AMENDMENT TO CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------

 



 

 

BANK OF AMERICA, N.A.,

 

as Lender, Non-Patronage Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



 

LENDERS:

FARM CREDIT WEST, PCA

 

as a Lender and Patronage Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



SECOND AMENDMENT TO CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------

 



GUARANTOR ACKNOWLEDGMENT AND CONSENT

Guarantor hereby expressly: (a) consents to the execution by Borrower,
Administrative Agent and Lenders of this Amendment; (b) acknowledges that the
“Guaranteed Obligations” (as defined in the Credit Agreement) includes all of
the obligations and liabilities owing from time to time by the Borrower under
and/or in connection with the “Loan Documents” including, but not limited to,
the obligations and liabilities of Borrower to Lenders under and pursuant to the
Credit Agreement, as amended from time to time; (c) acknowledges that the
Guarantor does not have any set-off, defense, or counterclaim to the payment or
performance of any of the obligations of Borrower under the Credit Agreement or
the Guarantor under the Guaranty (as defined in the Credit Agreement);
(d) reaffirms, assumes, and binds itself in all respects to all of the
obligations, liabilities, duties, covenants, terms, and conditions that are
contained in the Guaranty; and (e) agrees that all such obligations and
liabilities under the Guaranty shall continue in full force and that the
execution and delivery of this Amendment to, and its acceptance by,
Administrative Agent shall not in any manner whatsoever (i) impair or affect the
liability of the Guarantor, (i) prejudice, waive, or be construed to impair,
affect, prejudice, or waive the rights and abilities of Administrative Agent at
law, in equity or by statute, against the Guarantor, and/or (ii) release or
discharge, nor be construed to release or discharge, any of the obligations and
liabilities owing to Administrative Agent or any Lender by the Guarantor.

AGREED TO AND ACCEPTED BY:

 

GUARANTOR:

RENAISSANCE FOOD GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

GUARANTOR ACKNOWLEDGMENT AND CONSENT TO
SECOND AMENDMENT TO CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------